MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Feb 25 2020, 8:40 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Terry K. Hiestand
Hiestand Law Office, LLC
Chesterson, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Property MD’s Home                                       February 25, 2020
Improvement, LLC,                                        Court of Appeals Case No.
Appellant-Plaintiff/Counterdefendant,                    19A-PL-1764
                                                         Appeal from the Porter Superior
        v.                                               Court
                                                         The Honorable Jeffrey W. Clymer,
Anthony Grayson,                                         Judge
Appellee-Defendant/Counterclaimant,                      Trial Court Cause No.
                                                         64D02-1509-PL-7829
        and

Horizon Bank, N.A.,
Appellee-Defendant



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PL-1764 | February 25, 2020                 Page 1 of 3
[1]   Property MD’s Home Improvement, LLC (“Property MD”), contracted with

      Anthony Grayson to perform some home repairs. Disputes arose, and Property

      MD filed a complaint against Grayson and his lender, Horizon Bank, N.A.

      (“Horizon”), to foreclose on a mechanic’s lien and for unjust enrichment.

      Grayson filed a counterclaim alleging that Property MD had failed to comply

      with the Indiana Home Improvement Act (“the Act”). Pursuant to a joint

      stipulation, Horizon deposited $28,936 with the trial court clerk. After a bench

      trial, the court issued an eight-page order ruling that Grayson owed Property

      MD $13,297.62, to be paid from Horizon’s deposit, under an unjust enrichment

      theory; that Property MD had violated the Act; that Property MD’s lien was

      invalid; and that neither side was entitled to attorney’s fees. Property MD filed

      a motion to correct error, which was denied.


[2]   Property MD now appeals, arguing that the trial court erred in calculating

      damages and in failing to award it “the interest and attorney fees to which it

      was clearly entitled as the holder of a valid Mechanic’s Lien.” Appellant’s Br.

      at 10. Because Grayson did not submit an appellee’s brief, we may reverse the

      trial court’s judgment if Property MD’s brief presents a case of prima facie

      error. Blankenship v. Duke, 132 N.E.3d 410, 412-13 (Ind. Ct. App. 2019). It

      does not.1 Property MD cites no legal authority in its disjointed argument




      1
        Each of the paragraphs in Property MD’s statement of the case and inappropriately argumentative
      statement of facts is numbered, and most of them contain only one sentence, all of which makes for tedious
      reading. They are substantially similar to the proposed findings that Property MD submitted to the trial
      court, which serve a different purpose than an appellate brief.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1764 | February 25, 2020                Page 2 of 3
      regarding damages, which improperly second-guesses the trial court’s weighing

      of evidence and assessment of witness credibility. See Keith v. State, 127 N.E.3d
1221, 1231 (Ind. Ct. App. 2019) (“[I]t is an appellant’s burden to develop his

      argument on the issues he presents and to support his argument with cogent

      reasoning, legal authority, and citations to the record on appeal.”) (citing Ind.

      Appellate Rule 46(A)(8)(a)); Estate of Henry v. Woods, 77 N.E.3d 1200, 1204

      (Ind. Ct. App. 2017) (“We do not reweigh the evidence nor do we assess

      witness credibility.”). And Property MD’s argument regarding interest and

      attorney’s fees wholly fails to establish that its lien was valid. 2 Accordingly, we

      affirm.


[3]   Affirmed.


      May, J., and Pyle, J., concur.




      2
       Property MD quotes from a statute and cites legal principles from several opinions but fails to actually
      apply any relevant law to the facts of this case.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-1764 | February 25, 2020                  Page 3 of 3